DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-129402, filed on 07/11/2019.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/10/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-4 by virtue of their dependency upon claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations in line 3 “roughly” which is a relative language and merely recites how close to room temperature is considered. It can be interpreted as 200C or 30oC. Applicant may amend the claim by clearly defining the room temperature to an approximate value or a range of value in the relevant part of the instant claim.
Claim 1 recites the limitations in line 10 “T1-tempered material” which is indefinite as it does not recite when the aluminum extrusion becomes T1 tempered material. One can interpret as it is being T1-tempered before the extrusion or after the extrusion but before the heating or after the heating and artificial aging has been done. Applicant may amend the claim by clearly reciting that in which step of the method, “T1-tempered material” has been produced in the relevant part of the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akazaki Keisuke [JP2013023753A] and further in view of WANG Hui, et al/Trans. Nonferrous Met. Soc. China 22(2012) 1-7.
Regarding Claim 1, Keisuke discloses a method of manufacturing a 7000 series aluminum alloy member, comprising a 7000 series aluminum alloy extrusion [ Section 0001] is heated to a pre-determined temperature, held for a short period of time and is subjected to artificial temper aging. According to Keisuke, a restoration treatment, where the member is rapidly heated to a temperature range of more than 200° C and 500° C or lower and held within that temperature range for a short period of time and then rapidly cooled to room temperature. Quenching is performed at a cooling rate of 0.5 ° C./sec or higher [Section 0019, line 18-20]. Keisuke teaches the 7000 series aluminum alloy extruded profile is made into a member by plastic working (a molding process). Keisuke further teaches the  7000 series aluminum alloy material is restored by plastic processing from an ingot without artificially quenching except for natural aging which is by definition is a “T1 tempered material” [Section 0019, line 214-217]. 
Regarding about the last part of the claim 1, where it recites, 
“the predetermined temperature range is 150oC or higher and an integral value of (T(t)-140)2 is 5X105 (oC2.s) in the section of t1 ≤ t ≤ t2, where t is time(s) from heating start, T(t) is temperature (oC) of the extrusion at time t, t1 is time before the extrusion reaches 140oC in the heating and t2 is time before the extrusion reaches 140oC again in the cooling” 
This limitation of this part of the instant claim is another way of expressing the holding time above 140°C, given the holding temperature of the aluminum extrusion profile above this critical temperature of 140oC during plastic working (hot forming) to improve stress corrosion cracking resistance. 
Keisuke teaches that it is known that the 7000 series aluminum alloy member has lower SCC resistance (stress corrosion cracking resistance) than other alloy series because of the large amount of the alloying elements. [Section 0034 line 34-36] During plastic working, residual stress is likely to be applied, and the higher the applied residual stress, the higher the residual stress. There is also a problem that the SCC resistance at the portion of the alloy member subjected to plastic work is significantly reduced [Section 0007 line 72-76]. In order to improve the plastic workability of an aluminum extrusion a recovery heat treatment is proposed to perform the restoration process to get the excellent stress corrosion cracking life [Section 0011 line 119-200]. Keisuke further teaches this restoration heat treatment with artificially tempering is done to get the required mechanical properties of reinforcement members for automobiles such as bumper and door beams, and a higher strength of 300 MPa or more is required for proof stress [Section 0002, 23-30].   
With this above-mentioned objective, Keisuke discloses a restoration treatment of a 7000 series aluminum alloy member is rapidly heated at a heating rate of 0.5 ° C/sec or higher, held at a body temperature range of more than 200° C. and 500 ° C. or lower for a short time of less than 20 seconds, and then to room temperature. Quenching is performed at a cooling rate of 0.5 ° C/sec or higher and then rapidly cooled to room temperature to perform an artificial tempering [Section 0019, line 18-20]. Keisuke’s heat treatment profile has been drawn over the Fig 2 of the present invention in the below  for better understanding. 

    PNG
    media_image1.png
    519
    652
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: textbox (JP2013023753A)][AltContent: connector][AltContent: textbox (Present invention)]
Fig : Combined representation of present disclosure and schematic time - temperature profile of Keisuke.  

Keisuke further discloses the 0.2% strength of the subsequent member is set to 300 MPa or more, and the residual stress at the position of the member subjected to the plastic working (molding process) is set to 160 MPa or less. Therefore Keisuke’s heating profile is same as the instant claim and he  already teaches an overlapping temperature range which is well above the critical temperature of 140 oC as stated in the instant claim and a holding time of 20 sec or less. One who skilled in the ordinary skill of the art can select the holding time and temperature from the above figure according to the required property and this renders obvious the range required by the integral limitation.
However Keisuke did not teach the plastic working has been done during the heated state and did not mention the critical temperature value specially.  
On the other hand Wang discloses plastic formability to characterize the warm forming behavior of an aluminum alloy, AA7075. A key element of this process is the preservation of the high strength temper and hence the effect of warm forming temperature on the mechanical properties is critical. In Wang’s proposed warm forming process the automotive part is first preheated to a certain temperature followed by an automated loading process which locates the blank on the die. Then after forming, the part is cooled to room temperature. Downstream the operations could include trimming, joining or any other processing [Page 3, Col 1, Section 2.6,  line 1-6].  To understand the true stress-strain curve in better way, Wang cited 5 examples, which are heated to five target temperatures (140, 180, 220, 260, 300 °C) [Page 3, Col 1, Section 2.6,  line 13-15]. The samples were given approximately 1-2 min to reach the appropriate test temperature after being inserted into the furnace. When the blank reached the appropriate temperature, they were kept at this temperature for another 300 s, and then the samples were quenched in ice water [Page 3, Col 2, Section 2.6,  line 1-8].  Wang then teaches the true stress-true strain relationships for different temperatures in the Fig. 3, that AA7075 has a noticeably higher ultimate strength and lower total elongation at room temperature. According to his teaching there is no significant change when temperature is 60 °C or 100 °C. However, there are a clear decrease in stress and increase in elongation at temperatures ranging from 140 °C to 220°C. When the temperature is 260 °C, strength and total elongation both decrease significantly. It shows that exposure at this temperature can result in significant changes in mechanical properties most likely brought on by resolution of precipitates [Page 3, Col 2, Section 3.1,  line 1-9].  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Fig 3 of Wang

Wang’s teaching is considered to be analogous to the claimed invention because it is in the same field of restoration heat treatment comprising the same steps for 7000 aluminum alloy for automobile application, it introduces the value of critical temperature of 140°C and its reason, and it teaches the  holding time and finally it cites some different examples. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keisuke with the teachings of Wang to select the heat treatment process parameter to produce a 7000 series aluminum alloy extrusion component with desired mechanical properties to get the required resistance of the stress corrosion cracking. 

Regarding Claim 2 Keisuke discloses the restoration treatment is rapidly heated at a
heating rate of 0.5 ° C./sec or higher, [Section 0019, line 18-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to have selected the overlapping portion of the ranges disclosed by the either of the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Regarding Claim 3, Keisuke teaches a method where the plastic working is one of the non-uniform section forming, bend forming, and shearing work (in the molding process plastic working is selected from the bending process, cross-section crushing process, and punching process) [Section 0007, line 72-74]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
to have selected a forming option for an automobile part according to the desired requirement for appropriate application.  

Regarding Claim 4 Keisuke teaches the 7000 series aluminum alloy member and its main applications are reinforcement members for automobiles such as bumper, door beams which are energy absorption component and auto frame component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
to have selected these components as an automobile part for desired application.  

Claim2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akazaki Keisuke [JP2013023753A] and WANG Hui, et al/Trans. Nonferrous Met. Soc. China 22(2012) 1-7  as applied to claim1 above, and further in view of Corrado Bassi [US 2017 0101704 A1] 

Regarding Claim 2 Keisuke already discloses the restoration treatment as described above where a 7000 series aluminum alloy member is rapidly heated at a heating rate of 0.5 ° C./sec or higher, [Section 0019, line 18-20].
Bassi discloses the similar processes for shaping 7XXX aluminum alloys, or articles made from such alloys which can be motor vehicle parts, such as an automobile body frame [Abstract, Section 0048] comprising heating the article to a specified temperature in the range of 125-425° C, at a specified heating rate within the range of about 3-90° C/s before and/or concurrently with a forming step [Abstract, Section 0008]. Bassi teaches such combinations of the temperature and the heating rate can result in an advantageous combination of the properties of the aluminum alloy article  such as a combination of formability and tensile strength in the heated state [Section 0008]. Bassi further teaches that the heating parameters enhances the formability while maintaining the strength within acceptable limits and in some cases, elongation can serve as an indicator of formability; Al alloy articles with higher elongation can have good formability [Section 0010]. Bassi shows some examples of his teaching through Fig 3-Fig 8 and discloses the processes can be carried out with any article made of aluminum alloys such as 2XXX, 6XXX, and 7XXX series alloys to get the desired properties [Section 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the either of the references to select the appropriate heating rate during heat treatment process to get desired mechanical properties to achieve the required resistance of the stress corrosion cracking.  Selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571)270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZMUN NAHAR SHAMS/Examiner, Art Unit 4146                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736